This is a proceeding under article 78 of the Civil Practice Act brought to review an accounting determination of the Public Service Commission embodied in an order of the commission dated December 1, 1942, which was reaffirmed, after rehearing as to the matters complained of herein, by a second order dated September 10, 1943. By the orders under review the petitioner was directed to transfer from its account 101 — Electric Plant in Service, to another asset account, 105 — Electric Plant Acquisition Adjustments, the sum of $213,317.22, which represented an arbitrary percentage calculation of theoretical “ overheads ” arid assumed “ organization ” costs, which had been entered upon tb.e petitioner’s books in 1928. The evidence sustains the determination of the commission. Determination confirmed, with $50 costs and disbursements. Hill, P. J., Heifernan, Foster and Russell, JJ., concur; Brewster, J., taking no part.